UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. Criminal Case No. 10-310 (RCL)

ROBERT DION SAVOY, et al.,
Defendants.

FILED

AUG 1 0 2012

Clerk, U.S. District & Bankruptcy
Courts for the District of Co|umb!a

i`.J\JSé\./\J§S\¢J

ORDER
Since the government has no proposed redactions to the C0urt’s sealed August 3, 2012
Mem0randum and Order [l 86], it is hereby
ORDERED that the Court’s August 3, 2012 Memorandum and Order [186] be unsealed.

SO ORDERED.

F//"//¢_  c £, ¢¢¢¢;
Date R0yc C. Lamberth, Chief Judge